UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number: 333-62916-02 MISSION BROADCASTING, INC. (Exact name of registrant as specified in its charter) Delaware 51-0388022 (State of Organization or Incorporation) (IRS Employer Identification No.) 7650 Chippewa Road, Suite 305 Brecksville, Ohio 44141 (440) 526-2227 (Address of Principal Executive Offices, including Zip Code) (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that it was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of June30, 2010, Mission Broadcasting, Inc. had one shareholder, David S. Smith. Mr.Smith held all 1,000 shares of the outstanding common stock of Mission Broadcasting, Inc. at June30, 2010. As of July31, 2010, Mission Broadcasting, Inc. had 1,000 shares of outstanding common stock. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Balance Sheets at June 30, 2010 and December 31, 2009 1 Condensed Statements of Operations for the three and six months ended June 30, 2010 and 2009 2 Condensed Statement of Changes in Shareholder’s Deficit for the six months ended June 30, 2010 3 Condensed Statements of Cash Flows for the six months ended June 30, 2010 and 2009 4 Notes to Condensed Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4. Controls and Procedures 22 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 23 ITEM1A. Risk Factors 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM3. Defaults Upon Senior Securities 23 ITEM4. Reserved 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 24 EXHIBIT INDEX i PART I. FINANCIAL INFORMATION ITEM1. Financial Statements MISSION BROADCASTING, INC. CONDENSED BALANCE SHEETS (in thousands, except share information) June30, December31, (Unaudited) (Note 2) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Current portion of broadcast rights Prepaid expenses and other current assets Deferred tax asset 8 8 Total current assets Property and equipment, net Broadcast rights Goodwill FCC licenses Other intangible assets, net Other noncurrent assets Deferred tax asset Total assets $ $ LIABILITIES AND SHAREHOLDER’S DEFICIT Current liabilities: Current portion of debt $ $ Current portion of broadcast rights payable Taxes payable 26 56 Accounts payable 46 Accrued expenses Interest payable (Note 7) 24 Deferred revenue Due to Nexstar Broadcasting, Inc. Total current liabilities Debt Broadcast rights payable Deferred tax liabilities Deferred revenue Deferred gain on sale of assets Other liabilities Total liabilities Commitments and contingencies Shareholder’s deficit: Common stock, $1 par value; 1,000 shares authorized; 1,000 shares issued and outstanding at both June30 2010 and December31, 2009 1 1 Subscription receivable (1 ) (1 ) Contra equity due from affiliate on debt issuance (Note 7) ) — Accumulated deficit ) ) Total shareholder’s deficit ) Total liabilities and shareholder’s deficit $ $ The accompanying notes are an integral part of these condensed financial statements. 1 MISSION BROADCASTING, INC. CONDENSED STATEMENTS OF OPERATIONS (in thousands) Three Months Ended June30, Six Months Ended June30, (Unaudited) (Unaudited) Net broadcast revenue $ Revenue from Nexstar Broadcasting, Inc. Net revenue Operating expenses: Direct operating expenses (exclusive of depreciation and amortization shown separately below) Selling, general, and administrative expenses (exclusive of depreciation and amortization shown separately below) Fees incurred pursuant to local service agreements with Nexstar Broadcasting, Inc. Amortization of broadcast rights Amortization of intangible assets Depreciation Loss (gain) on asset exchange — ) 11 ) Loss (gain) on asset disposal, net (3 ) (1 ) 18 2 Total operating expenses Income from operations Interest expense, including amortization of debt financing costs ) Loss on extinguishment of debt ) — ) — Interest income — 2 — 3 Loss before income taxes ) Income tax expense ) Net income loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed financial statements. 2 MISSION BROADCASTING, INC. CONDENSED STATEMENT OF CHANGES IN SHAREHOLDER’S DEFICIT For the Six Months Ended June30, 2010 (in thousands, except share information) Shares Par Value Subscription Receivable Contra Equity Due from Affiliate on Debt Accumulated Deficit Total Shareholder’s Deficit Balance at January1, 2010 (Note 2) $
